OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22987 Pioneer ILS Interval Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer ILS Interval Fund Schedule of Investments 7/31/2015 Principal Amount ($) Floating Rate (b) (unaudited) Value CORPORATE BONDS - 97.8% Insurance - 97.8% Reinsurance - 97.8% Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) $ Altair Re, Variable Rate Notes, 6/30/17 (c) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (c) Atlas Reinsurance VII, Ltd., Floating Rate Note, 1/7/16 (Cat Bond) (144A) Berwick Segregated Account (Kane SAC Ltd.), Variable Rate Note, 1/22/16 (c) Blue Danube II, Ltd., Floating Rate Note, 5/23/18 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnoustie Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/19/16 (c) Clarendon Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 6/15/16 (c) Compass Re II, Ltd., Floating Rate Note, 12/8/15 (Cat Bond) Cranberry Re, Ltd., Floating Rate Note, 7/6/18 (Cat Bond) (144A) East Lane Re V, Ltd., Floating Rate Note, 3/16/16 (Cat Bond) (144A) Eden Re II, Ltd., Variable Rate Notes, 4/19/18 (144A) (c) Embarcadero Reinsurance, Ltd., Floating Rate Note, 2/7/17 (Cat Bond) (144A) Exeter Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/7/16 (c) Gullane Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/22/17 (c) Hereford Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/7/16 (c) Ibis Re II, Ltd., Floating Rate Note, 6/28/16 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kingsbarn 2015 Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 12/18/15 (c) Lahinch Re, Variable Rate Notes, 6/15/16 (c) Loma Reinsurance, Ltd. Bermuda, Floating Rate Note, 1/8/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (c) MetroCat Re, Ltd., Floating Rate Note, 8/5/16 (Cat Bond) (144A) Muirfield Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/12/16 (c) Multicat Mexico Re, Ltd., Floating Rate Note, 12/4/15 (Cat Bond)(144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 11/10/16 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Pangaea Re, Series 2015-1, Principal at Risk Notes, 2/1/19 (c) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (c) Prestwick Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 7/1/16 (c) Queen Street VII Re, Ltd., Floating Rate Note, 4/8/16 (Cat Bond) (144A) Queen Street X Re, Ltd., Floating Rate Note, 6/8/18 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (c) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c) Silverton Re, Ltd., Variable Rate Notes, 9/18/17 (144A) (c) St. Andrews Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/22/16 (c) Successor X, Ltd., Floating Rate Note, 11/10/15 (Cat Bond) (144A) Troon Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/12/16 (c) Versutus Ltd., Series 2015-A, Variable Rate Notes, 12/31/2017 (c) $ Total Insurance $ TOTAL CORPORATE BONDS (Cost $61,027,285) $ TOTAL INVESTMENT IN SECURITIES - 97.8% (Cost $61,027,285) (a) $ OTHER ASSETS & LIABILITIES - 2.2% $ TOTAL NET ASSETS - 100.0% $ (a) At July 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $61,027,285 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Structured reinsurance investment. At July 31, 2015, the value of these securities amounted to $53,940,158 or 83.8% of total net assets. (Cat Bond) Catastrophe or Event Linked Bond. At July 31, 2015, the value of these securities amounted to $9,050,995, or 14.0% of total net assets. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2015, the value of these securities amounted to $21,045,125 or 32.7% of total net assets. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of July 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
